--------------------------------------------------------------------------------

Exhibit 10.5
 
 
LOCK-UP AGREEMENT


__________, 2011


Ladies and Gentlemen:


           The undersigned is, or is anticipated to be, a beneficial owner of
shares of capital stock, or securities convertible into or exercisable or
exchangeable for the capital stock (each, a “Company Security”) of Biozone
Pharmaceuticals, Inc., a Nevada corporation (the “Company”). The undersigned
understands that the Company is acquiring certain businesses (the “Target
Companies”) in consideration for an aggregate purchase price of 21,000,000
shares (the “Shares”) of the Company’s common stock (the “Purchase”) from the
undersigned.and other owners of the Target Companies.  The undersigned
understands that the Company will proceed with the Purchase in reliance on this
Letter Agreement to be signed by each of the owners of the Target Companies.


1.           In recognition of the benefit that the Purchase will confer upon
the undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees, for the
benefit of the Company, that, during the period beginning on the date hereof
(the “Distribution Date”) and ending eighteen (18) months thereafter (the
“Lockup Period”), the undersigned will not, directly or indirectly, (i) offer,
sell, offer to sell, contract to sell, hedge, pledge, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or sell (or announce any offer, sale, offer of
sale, contract of sale, hedge, pledge, sale of any option or contract to
purchase, purchase of any option or contract of sale, grant of any option, right
or warrant to purchase or other sale or disposition), or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future), any Company Securities, beneficially owned, within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), by the undersigned on the date hereof or hereafter acquired or (ii) enter
into any swap or other agreement or any transaction that transfers, in whole or
in part, directly or indirectly, the economic consequence of ownership of any
Company Security, whether any such swap or transaction described in clause (i)
or (ii) above is to be settled by delivery of any Company Security (each of the
foregoing, a “Prohibited Sale”).


2.           Notwithstanding the foregoing, the undersigned (and any transferee
of the undersigned) may transfer any shares of a Company Security (i) as a bona
fide gift or gifts, provided that prior to such transfer the donee or donees
thereof agree in writing to be bound by the restrictions set forth herein, (ii)
to any trust, partnership, corporation or other entity formed for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
provided that prior to such transfer a duly authorized officer, representative
or trustee of such transferee agrees in writing to be bound by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) to non-profit organizations qualified as
charitable organizations under Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, or (iv) if
 
 
 
 

--------------------------------------------------------------------------------

 


 
 
such transfer occurs by operation of law, such as rules of descent and
distribution, statutes governing the effects of a merger or a qualified domestic
order, provided that prior to such transfer the transferee executes an agreement
stating that the transferee is receiving and holding any Company Security
subject to the provisions of this agreement. For purposes hereof, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin.  In addition, commencing on the twelve (12) months
anniversary of the date of this letter Agreement, the undersigned may sell up to
ten (10%) percent of the shares issued to the undersigned in connection with the
Target Companies in each calendar month, on a non-cumulative basis.


3.           This Letter Agreement shall be governed by and construed in
accordance with the laws of the New York.


4.           This Letter Agreement will become a binding agreement among the
undersigned as of the date hereof.  In the event that no closing of the Asset
Purchase occurs, this Letter Agreement shall be null and void. This Letter
Agreement (and the agreements reflected herein) may be terminated by the mutual
agreement of the Company and the undersigned, and if not sooner terminated, will
terminate upon the expiration date of the Lockup Period. This Letter Agreement
may be duly executed by facsimile and in any number of counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
constitute one and the same instrument. Signature pages from separate identical
counterparts may be combined with the same effect as if the parties signing such
signature page had signed the same counterpart. This Letter Agreement may be
modified or waived only by a separate writing signed by each of the parties
hereto expressly so modifying or waiving such agreement.
 




Very truly yours,
 
 
____________________________




                                                                

 
 


Address: ______________________________________
Number of shares of Common Stock owned: __________
Certificate Numbers: _____________________________
 
 
Accepted and Agreed to:


Biozone Pharmaceuticals, Inc.




By:_______________________________                                                                
     Name: Roberto Prego-Novo
     Title: President
 
 